Title: From Thomas Jefferson to Pierre Samuel Du Pont de Nemours, [17 January 1800]
From: Jefferson, Thomas
To: Dupont de Nemours, Pierre Samuel



Th: Jefferson to M. Dupont the elder.
[17 Jan. 1800]

I have just heard, my dear friend, of your arrival, and I hasten to welcome you to our shores, where you will at least be free from some of those sources of inquietude which have surrounded you in Europe. I feel much for what you must have suffered in a voyage of 95. days at this inclement season: but I shall hope to hear that these sufferings have passed away without any lasting effects. I should certainly have hastened to New York to see you, and to offer you all the services I can render you, but that I am confined by my office to be in the chair of the Senate daily. your son is so well acquainted with our country, and M. Bureau-Pusy I presume in some degree so, that I hope they will be able to take care of you. I much regret that you do not speak our language with ease, as I know from experience how much that lessens the pleasures of society. until I hear from you what are your plans & purposes, I know not in what way I can be useful to you; I wish I could have a personal explanation of them; but in the mean time I pray you to command any offices I can render you. the present agonising state of commerce, and the swarms of speculators in money and in land, would induce me to beseech you to trust no-body, in whatever form they may approach you till you are fully informed; but your son, I am sure, is able to guard you from those who in this as in every other country consider the stranger as lawful prey, & watch & surround him on his first arrival. I am in hopes you bring us some account of La Fayette. health & happiness to you & the most affectionate salutations.

Th: Jefferson

